Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10-12, and 15-20 rejected under 35 U.S.C. 103 as being unpatentable over Strudwicke et al. (US 2019/0187679) in view of Grindeland (US 2019/0356537).

Regarding claim 1, Strudwicke discloses 
A tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations comprising (Fig. 1): 
obtaining, with a computer system (¶ [0085]: The site module 108, which may be located at a central site office, comprises a memory 132, processor 134, I/O device 136 and an interface 138; ¶ [0086]: The processed data 128 may be retrieved by the processor 134 and communicated, via a communication bus 142, to the display. Display of the processed data may allow an operator at the site module 108 to respond to the measured values 120 of the parameters of the machines 102 when required. Alternatively or additionally, the processor 134 may retrieve the processed data 128 from the memory 132 and communicate it, via the interface 138, to a distributed control system 144), a set of operational parameters (¶ [0086]: The processed data 128 may be retrieved by the processor 134 and communicated, via a communication bus 142, to the display. Display of the processed data may allow an operator at the site module 108 to respond to the measured values 120 of the parameters of the machines 102 when required. Alternatively or additionally, the processor 134 may retrieve the processed data 128 from the memory 132 and communicate it, via the interface 138, to a distributed control system 144), wherein operations of a first electronic pump are based on the set of operational parameters (¶ [0078]: The sensors 104 are able to measure various parameters of their respective machines 102. Such parameters may include temperature, pressure, vibration, voltage, current, rotation speed, etc. of various components, process fluids, or the surrounding environment); 
obtaining, with the computer system (¶ [0085]: The site module 108, which may be located at a central site office, comprises a memory 132, processor 134, I/O device 136 and an interface 138; ¶ [0086]: The processed data 128 may be retrieved by the processor 134 and communicated, via a communication bus 142, to the display. Display of the processed data may allow an operator at the site module 108 to respond to the measured values 120 of the parameters of the machines 102 when required. Alternatively or additionally, the processor 134 may retrieve the processed data 128 from the memory 132 and communicate it, via the interface 138, to a distributed control system 144), a first set of measurements collected by a first electronic pump sensor attached to the first electronic pump (¶ [0078]: The sensors 104 are able to measure various parameters of their respective machines 102. Such parameters may include temperature, pressure, vibration, voltage, current, rotation speed, etc. of various components, process fluids, or the surrounding environment);
obtaining, with the computer system (¶ [0085]: The site module 108, which may be located at a central site office, comprises a memory 132, processor 134, I/O device 136 and an interface 138; ¶ [0086]: The processed data 128 may be retrieved by the processor 134 and communicated, via a communication bus 142, to the display. Display of the processed data may allow an operator at the site module 108 to respond to the measured values 120 of the parameters of the machines 102 when required. Alternatively or additionally, the processor 134 may retrieve the processed data 128 from the memory 132 and communicate it, via the interface 138, to a distributed control system 144), a second set of measurements collected by a second electronic pump sensor attached to a second electronic pump (¶ [0078]: The sensors 104 are able to measure various parameters of their respective machines 102. Such parameters may include temperature, pressure, vibration, voltage, current, rotation speed, etc. of various components, process fluids, or the surrounding environment); 
determining, with the computer system, a set of state representations based on the first set of measurements and the second set of measurements (¶ [0106]: the summation of the indicator values is representative or indicative of an overall health reduction of the machine (as a percentage) based on the measured parameters); 
determining, with the computer system, a reference key (¶ [0097]: Each indicator value 212 is indicative of an effect on the condition of the machine. For example, when the method 200 is used to indicate a health condition of the machine, the indicator values 212 may each be indicative of a partial detriment to the health of the machine. Alternatively, when the method 200 is used to indicate a performance condition, the indicator values 212 may each be indicative of a probability that the machine is operating ideally or optimally) based on the set of operational parameters (¶ [0078]: The sensors 104 are able to measure various parameters of their respective machines 102. Such parameters may include temperature, pressure, vibration, voltage, current, rotation speed, etc. of various components, process fluids, or the surrounding environment), wherein the reference key is one of a set of reference keys (¶ [0097]: Each indicator value 212 is indicative of an effect on the condition of the machine. For example, when the method 200 is used to indicate a health condition of the machine, the indicator values 212 may each be indicative of a partial detriment to the health of the machine. Alternatively, when the method 200 is used to indicate a performance condition, the indicator values 212 may each be indicative of a probability that the machine is operating ideally or optimally), and wherein each respective reference key of the set of reference keys (¶ [0097]: Each indicator value 212 is indicative of an effect on the condition of the machine. For example, when the method 200 is used to indicate a health condition of the machine, the indicator values 212 may each be indicative of a partial detriment to the health of the machine. Alternatively, when the method 200 is used to indicate a performance condition, the indicator values 212 may each be indicative of a probability that the machine is operating ideally or optimally) is associated with a respective threshold parameter in a library of values (¶ [0102]: In the illustrated embodiments these threshold levels generally correspond to levels of impact on the health of the pump. For example, when the root mean square (RMS) of the vibration signal exceeds 0.5 g it may be indicative of a moderate impact in regards to the health of the pump, and when it exceeds 1.0 g it may be indicative of a critical impact on, or issue with, the pump. The value indicators, which are generated in response to satisfied criteria, are selected accordingly (i.e. a critical impact is associated with a higher indicative value than a moderate impact)); 
retrieving, with the computer system, a set of threshold parameter (¶ [0102]: In the illustrated embodiments these threshold levels generally correspond to levels of impact on the health of the pump. For example, when the root mean square (RMS) of the vibration signal exceeds 0.5 g it may be indicative of a moderate impact in regards to the health of the pump, and when it exceeds 1.0 g it may be indicative of a critical impact on, or issue with, the pump. The value indicators, which are generated in response to satisfied criteria, are selected accordingly (i.e. a critical impact is associated with a higher indicative value than a moderate impact)) associated with the reference key (¶ [0097]: Each indicator value 212 is indicative of an effect on the condition of the machine. For example, when the method 200 is used to indicate a health condition of the machine, the indicator values 212 may each be indicative of a partial detriment to the health of the machine. Alternatively, when the method 200 is used to indicate a performance condition, the indicator values 212 may each be indicative of a probability that the machine is operating ideally or optimally); 
determining a threshold based on the set of threshold parameters (¶ [0102]: In the illustrated embodiments these threshold levels generally correspond to levels of impact on the health of the pump. For example, when the root mean square (RMS) of the vibration signal exceeds 0.5 g it may be indicative of a moderate impact in regards to the health of the pump, and when it exceeds 1.0 g it may be indicative of a critical impact on, or issue with, the pump. The value indicators, which are generated in response to satisfied criteria, are selected accordingly (i.e. a critical impact is associated with a higher indicative value than a moderate impact));
determining, with the computer system, whether a flow of the fluid ... is in an anomalous state based on the set of state representations and the threshold (¶ [0110]: If the health bar reduces to a certain threshold health value the operator may respond by inspecting the machine, reviewing the measured parameters, adjusting an operating parameter of the machine and/or ceasing operation of the machine (e.g. to prevent damage to the machine); ¶ [0106]: the summation of the indicator values is representative or indicative of an overall health reduction of the machine (as a percentage) based on the measured parameters); and 
changing, with the computer system, a pump operation of at least one of the first electronic pump and the second electronic pump in response to a determination that the flow is in the anomalous state (¶ [0110]: If the health bar reduces to a certain threshold health value the operator may respond by inspecting the machine, reviewing the measured parameters, adjusting an operating parameter of the machine and/or ceasing operation of the machine (e.g. to prevent damage to the machine)).
Strudwicke discloses all the subject matter of the claimed invention with the exception of wherein fluid flows between the first electronic pump and the second electronic pump; transmitting, with the computer system, the second set of measurements from the second electronic pump to the first electronic pump via a first wireless signal; determining, with the computer system, whether a flow of the fluid between the first electronic pump and the second electronic pump is in an anomalous state based on the set of state representations and the threshold. Grindeland from the same or similar fields of endeavor discloses wherein fluid flows between the first electronic pump and the second electronic pump  (¶ [0117]: A pump 200 is positioned within the pit 300 that pumps the wastewater 350 out of pit 300 through output 370 ... the output 370 of one house 106 becomes an input 360 to the pit 300 of another house 106); transmitting, with the computer system, the second set of measurements (¶ [0073]: the RTUs 70-1, 70-2, 70-3, 70-4, 70-5, 70-6, and 70-7 may be configured to wirelessly send information regarding their associated pump's operation. In addition, the system 2000 may include flowmeters associated with the pumps and the RTUs 70, 70′ may obtain information regarding the flow of liquid through the pumps 200 and transmit this information wirelessly as well as any other operational information. Thus, the RTUs 70-1, 70-2, 70-3, 70-4, 70-5, 70-6, and 70-7 may transmit information related to the times their associated pumps 200 operate as well as the flow of fluid flowing through their respective pumps 200 and/or any other additional information may be transmitted. Any other additional accessories may be added to the system 200 and information from these accessories may be transmitted through RTUs 70, 70′ to computer master unit 400, cellular tower 202, the cloud 204 and eventually to receiver 90 and displayed on computer interface 500) from the second electronic pump to the first electronic pump via a first wireless signal ([0076]: the system 2000 is configured as a mesh radio network. In other words, in the system 2000, the RTUs 70-1, 70-2, 70-3, 70-4, 70-5, 70-6, and 70-7 may send data to nearby RTUs 70-1, 70-2, 70-3, 70-4, 70-5, 70-6, and 70-7 and data may flow through the mesh network in any way until it reaches the computer master unit 400 where it is sent to the cloud 204 through cellular tower 202 and/or directly through the internet); determining, with the computer system, whether a flow of the fluid between the first electronic pump and the second electronic pump is in an anomalous state (¶ [0078]: the server in the cloud 204 may receive information regarding the run times of each pump 200 as well as how much liquid is pumped by each pump 200. This data may be tabulated and displayed so a user of the system 2000 can understand how the system 2000 is functioning. This information can be used to determine where problems in the system 2000 may be occurring so as to help make corrective actions before a catastrophic event occurs; ¶ [0107]: This information presented in FIG. 12 is periodically used by a technician, a city or county engineer or manager, a housing association foreman or any other person tasked with monitoring the health of the sewage pumping system 1000 of the neighborhood; ¶ [0117]: A pump 200 is positioned within the pit 300 that pumps the wastewater 350 out of pit 300 through output 370 ... the output 370 of one house 106 becomes an input 360 to the pit 300 of another house 106) based on the set of state representations and the threshold (¶ [0086]: these gauges 608 include a dial that goes from a zero to a maximum with two shaded areas indicating a high level followed by a redline level that indicate the severity of the reading; ¶ [0097]: A plurality of alarm indicators 632 are positioned at the right of the gauge 608. These alarm indicators 632 that indicate conditions of the system 1000. In the example shown, alarm indicators 632 include a high float level indicator and a low float level indicator). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Strudwicke by transmitting measurement values from the RTU of a pump to nearby RTU of neighbor pump via mesh radio network to the server in a cloud to enable the server to determine the health of the sewage pumping system including the RTUs of the neighborhood as referring to gauges including a dial that goes from a zero to a maximum with two shaded areas indicating a high level followed by a redline level that indicate the severity of the reading and alarms indicators including a high float indicator and a low float level indicator, etc. of Grindeland. The motivation would have been to provide robustness due to the many ways that a signal can travel to get to its final destination by using mesh network (Grindeland ¶ [0077]).
Regarding claim 20 referring to claim 1, Strudwicke discloses a method comprising: ... (See the rejection for claim 1).

Regarding claim 8, Strudwicke discloses 
further comprising: obtaining a third set of measurements collected by a third electronic pump sensor of a third electronic pump (¶ [0078]: The sensors 104 are able to measure various parameters of their respective machines 102. Such parameters may include temperature, pressure, vibration, voltage, current, rotation speed, etc. of various components, process fluids, or the surrounding environment).
Strudwicke discloses all the subject matter of the claimed invention with the exception of, wherein fluid flows between the first electronic pump and the third electronic pump; and sending the third set of measurements from the third electronic pump to the first electronic pump, wherein determining the set of state representations comprises determining the set of state representations based on the third set of measurements. Grindeland from the same or similar fields of endeavor discloses wherein fluid flows between the first electronic pump and the third electronic pump  (¶ [0117]: A pump 200 is positioned within the pit 300 that pumps the wastewater 350 out of pit 300 through output 370 ... the output 370 of one house 106 becomes an input 360 to the pit 300 of another house 106); and sending the third set of measurements (¶ [0073]: the RTUs 70-1, 70-2, 70-3, 70-4, 70-5, 70-6, and 70-7 may be configured to wirelessly send information regarding their associated pump's operation. In addition, the system 2000 may include flowmeters associated with the pumps and the RTUs 70, 70′ may obtain information regarding the flow of liquid through the pumps 200 and transmit this information wirelessly as well as any other operational information. Thus, the RTUs 70-1, 70-2, 70-3, 70-4, 70-5, 70-6, and 70-7 may transmit information related to the times their associated pumps 200 operate as well as the flow of fluid flowing through their respective pumps 200 and/or any other additional information may be transmitted. Any other additional accessories may be added to the system 200 and information from these accessories may be transmitted through RTUs 70, 70′ to computer master unit 400, cellular tower 202, the cloud 204 and eventually to receiver 90 and displayed on computer interface 500) from the third electronic pump to the first electronic pump ([0076]: the system 2000 is configured as a mesh radio network. In other words, in the system 2000, the RTUs 70-1, 70-2, 70-3, 70-4, 70-5, 70-6, and 70-7 may send data to nearby RTUs 70-1, 70-2, 70-3, 70-4, 70-5, 70-6, and 70-7 and data may flow through the mesh network in any way until it reaches the computer master unit 400 where it is sent to the cloud 204 through cellular tower 202 and/or directly through the internet), wherein determining the set of state representations comprises determining the set of state representations (¶ [0086]: these gauges 608 include a dial that goes from a zero to a maximum with two shaded areas indicating a high level followed by a redline level that indicate the severity of the reading; ¶ [0097]: A plurality of alarm indicators 632 are positioned at the right of the gauge 608. These alarm indicators 632 that indicate conditions of the system 1000. In the example shown, alarm indicators 632 include a high float level indicator and a low float level indicator) based on the third set of measurements (¶ [0065]: RTU 70, 70′ includes at least one sensor 78. Sensor 78 is any form of a sensor that senses the flow and/or supply of power to RTU 70, 70′. In one arrangement sensor 78 is a current sensor, which is a device which detects electric current in a wire. In one arrangement, sensor 78 is a comparator chip or a comparator system associated with RTU 70, 70′ that monitors voltage received by RTU 70, 70′ and when the voltage drops below a predetermined threshold the sensor 78 determines a power failure has occurred. In one arrangement, sensor 78 is a comparator chip or a comparator system associated with RTU 70, 70′ may be attached to and/or part of and/or incorporated within the structure and/or functionality of microcontroller 10, microprocessor 73′ of RTU 70, 70′. In this arrangement, when sensor 78 senses that there has been a loss of power, capacitors C1, C2, C3 and C4 provide power to RTU 70 and 70′ and a signal is transmitted to computer system 80 informing computer system 80 of the power failure condition of RTU 70, 70). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Strudwicke by transmitting measurement values from the RTU of a pump to nearby RTU of neighbor pump via mesh radio network to the server in a cloud to enable the server to determine the health of the sewage pumping system including the RTUs of the neighborhood as referring to gauges including a dial that goes from a zero to a maximum with two shaded areas indicating a high level followed by a redline level that indicate the severity of the reading and alarms indicators including a high float indicator and a low float level indicator, etc. of Grindeland. The motivation would have been to provide robustness due to the many ways that a signal can travel to get to its final destination by using mesh network (Grindeland ¶ [0077]).

Regarding claim 10, Strudwicke discloses all the subject matter of the claimed invention with the exception of wherein determining the set of state representations comprises determining a set of frequency values based on the first set of measurement. Grindeland from the same or similar fields of endeavor discloses wherein determining the set of state representations comprises determining a set of frequency values (¶ [0083]: The left-positioned gauge 608 shows the average minutes per day and the right positioned gauge 608 shows the maximum minutes per day (which is the most-used pump 200 in the system 1000 when it is the system 1000 that is selected or when an individual pump 200 is selected it is the most minutes per day in a predetermined number of days, such as the last thirty days for example) based on the first set of measurement (¶ [0073]: the RTUs 70-1, 70-2, 70-3, 70-4, 70-5, 70-6, and 70-7 may be configured to wirelessly send information regarding their associated pump's operation. In addition, the system 2000 may include flowmeters associated with the pumps and the RTUs 70, 70′ may obtain information regarding the flow of liquid through the pumps 200 and transmit this information wirelessly as well as any other operational information. Thus, the RTUs 70-1, 70-2, 70-3, 70-4, 70-5, 70-6, and 70-7 may transmit information related to the times their associated pumps 200 operate as well as the flow of fluid flowing through their respective pumps 200 and/or any other additional information may be transmitted. Any other additional accessories may be added to the system 200 and information from these accessories may be transmitted through RTUs 70, 70′ to computer master unit 400, cellular tower 202, the cloud 204 and eventually to receiver 90 and displayed on computer interface 500). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Strudwicke by transmitting measurement values from the RTU of a pump to nearby RTU of neighbor pump via mesh radio network to the server in a cloud to enable the server to determine the health of the sewage pumping system including the RTUs of the neighborhood as referring to gauges (the average minutes per day and the maximum minutes per day, etc.) including a dial that goes from a zero to a maximum with two shaded areas indicating a high level followed by a redline level that indicate the severity of the reading and alarms indicators including a high float indicator and a low float level indicator, etc. of Grindeland. The motivation would have been to provide robustness due to the many ways that a signal can travel to get to its final destination by using mesh network (Grindeland ¶ [0077]).

Regarding claim 11, Strudwicke discloses 
wherein determining the set of state representations comprises determining a difference between a pressure measurement of the first set of measurements and a pressure measurement of the second set of measurements (¶ [0101]: n an initial step the transformer process of the metrics engine (of the processor) combines the two measured pressure values by subtracting the pressure measured by the first pressure sensor from the pressure measured by the second pressure sensor. In the illustrated example the combined value is 24 kPa).

Regarding claim 12, Strudwicke discloses 
the operation further comprise: obtaining an update parameter ... via the first electronic pump (¶ [0108]: What is not apparent from the Figure is that, because the parameters are continuously measured, the ‘health bar’ is updated in real time. For example, the RMS vibration increase from 0.75 g to 1.2 g so as to now fall within the higher range associated with an indicator value of 45. At the same time, the temperature may fall from 91° C. to 75° C. so as to lie within the lowest criteria range associated with an indicator value of 10. Although the RMS vibration increases, the reduction of the temperature means that the overall result is a drop in the total of the indicator values—this results in an increase in the estimated health condition of the pump. This example highlights that, because the estimate of current health is based on a plurality of measured parameters, it may provide more accuracy than if one were to focus on one or two parameters (as may be the case when diagnosing health issues based on observation and/or sound); and
updating the library of values based on the update parameter (¶ [0137]: these threshold conditions may be updated in real time, either by a site module or by a central monitoring system (that may be coupled to many different site modules). This has the advantage of being able to select a threshold condition dynamically based on current operating or environmental conditions at a particular location or other indicia or conditions).
Strudwicke discloses all the subject matter of the claimed invention with the exception of obtaining an update parameter from a second wireless signal via the first electronic pump. Grindeland from the same or similar fields of endeavor discloses obtaining an update parameter (¶ [0077]: The RTUs 70-1, 70-2, 70-3, 70-4, 70-5, 70-6, and 70-7 may update the server in the cloud 204 as their respective pumps 200 are operated and the data may be stored by the server in the cloud 204) from a second wireless signal via the first electronic pump ([0076]: the system 2000 is configured as a mesh radio network. In other words, in the system 2000, the RTUs 70-1, 70-2, 70-3, 70-4, 70-5, 70-6, and 70-7 may send data to nearby RTUs 70-1, 70-2, 70-3, 70-4, 70-5, 70-6, and 70-7 and data may flow through the mesh network in any way until it reaches the computer master unit 400 where it is sent to the cloud 204 through cellular tower 202 and/or directly through the internet). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Strudwicke by transmitting updated values from the RTU of a pump to nearby RTU of neighbor pump via mesh radio network to the server in a cloud of Grindeland. The motivation would have been to provide robustness due to the many ways that a signal can travel to get to its final destination by using mesh network (Grindeland ¶ [0077]).

Regarding claim 15, Strudwicke discloses 
further comprising changing a heat flow into the fluid in response to the determination that the flow is in the anomalous state (¶ [0100]: FIG. 3 shows an example of the method used to indicate a health condition of a fracking pump (or ‘frac pump’) in an oil and gas operation. The pump comprises a vibration sensor (in the form of an accelerometer) mounted to the housing, a temperature probe to measure fluid temperature, and two a pressure sensors to measure fluid pressure at two separate locations in the pump; ¶ [0108]: the temperature may fall from 91° C. to 75° C. so as to lie within the lowest criteria range associated with an indicator value of 10; ¶ [0110]: If the health bar reduces to a certain threshold health value the operator may respond by inspecting the machine, reviewing the measured parameters, adjusting an operating parameter of the machine and/or ceasing operation of the machine (e.g. to prevent damage to the machine; In other words, heat flow is implicitly changed into the fluid to adjust the operating parameter to satisfy the criteria 90° C<x<100° C when the temperature falls from 91° C. to 75° C).

Regarding claim 16, Strudwicke discloses 
wherein a third sensor is spatially between the first electronic pump sensor and the second electronic pump sensor (¶ [0077]: One of the machines (the fourth machine 102d) is associated with four sensors 104d, 104e, 104f, 104g), and wherein determining whether the flow is in the anomalous state comprises determining a predicted measurement at a position of the third sensor (¶ [0132]: To do so, the machine learning algorithm may be trained using historical data 604 that includes sensor data for a time period (e.g. over the life of a component) and a remaining useful life value (or time until failure) that can be determined based on information regarding failure of each machine (i.e. by counting back from the failure time) forming part of the dataset).

Regarding claim 17, Strudwicke discloses 
further comprising transmitting an indicator, wherein the indicator indicates that the flow is in the anomalous state (¶ [0102]: once the measured value exceeds (or falls below) one of these threshold values it satisfies a different criteria. In the illustrated embodiments these threshold levels generally correspond to levels of impact on the health of the pump. For example, when the root mean square (RMS) of the vibration signal exceeds 0.5 g it may be indicative of a moderate impact in regards to the health of the pump, and when it exceeds 1.0 g it may be indicative of a critical impact on, or issue with, the pump)

Regarding claim 18, Strudwicke discloses 
the operations further comprising broadcasting a set of geospatial coordinates, wherein the set of geospatial coordinates is associated with a geospatial position the first electronic pump, a geospatial position of the second electronic pump, or a geospatial position between the first electronic pump and the second electronic pump (¶ [0041]: The computer system 80 may be configured to annunciate certain conditions based on a current notification and the preceding notification and may annunciate the conditions to the one or more receivers 90. The receivers 90 may be electronic devices, for example, cell phones, tablets, laptop computers, desktop computers, or any other computing device or computer or other electronic device that sends and/or receives information utilized by technicians who need to be alerted that maintenance may need to be conducted on a piece of equipment associated with the RTUs 70; ¶ [0080]: locations of the RTUs 70 and their respective pumps 200 are overlaid on a map 600 showing the geographic location of each RTU 70 and pump 200 combinations).

Regarding claim 19, Strudwicke discloses 
the operations further comprising determining a fluid flow rate (¶ [0145]: The processor then analyses the indicated values to identify which of the indicated values could be raised to increase machine health above the threshold. In the present case, either the flow rate or temperature indicator values may be raised (to 0.70 or 0.10) respectively to achieve such an outcome ... a low flow rate may be indicative of a worn impeller in a pump, such that replacing the impeller, may increase the indicator value associated with flow rate) based on an operational parameter of the first electronic pump and a measurement of the first electronic pump sensor (¶ [0077]: a flowmeter measuring the flow of fluid into a pump may not necessarily be mounted to the machine 102 (it may be mounted at a distance, to an inlet pipe), but this sensor is still associated with the machine 102, because it is measuring a parameter (inlet flow) of the machine 102; ¶ [0078]: the sensors 104 may take any suitable form for measuring such parameters—the sensors 104 may be accelerometers (single-axis or tri-axial), flowmeters, speed sensors, voltage detectors, temperature probes, pressure transducers, strain gauges, etc. Each sensor 104 may measure its respective parameter in a discrete or continuous manner and, from these measurements, can produce data that is indicative of the measured values of the respective parameters they are configured to measure. This data is communicated in the form of a signal (e.g. a voltage level) to the machine modules 106 via a wired and/or wireless connection 110 between the sensors 104 and the machine modules 106; ¶ [0111]: The pump comprises a flowmeter to measure a flow rate of fluid in the pump).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Strudwicke et al. (US 2019/0187679) in view of Grindeland (US 2019/0356537) as applied to claim 1, and further in view of Hannon et al. (US 2020/0064797).

Regarding claim 4, Strudwicke in view of Grindeland discloses all the subject matter of the claimed invention with the exception of wherein sending the second set of measurements from the second electronic pump to the first electronic pump comprises: setting the second electronic pump as a destination node of the second set of measurements; receiving the second set of measurements from the first electronic pump at a third node of a mesh network, wherein the mesh network comprises the first electronic pump, the second electronic pump, and the third node; determining that the third node is not the destination node; and sending the second set of measurements from the third node. Hannon from the same or similar fields of endeavor discloses wherein sending the second set of measurements from the second electronic pump to the first electronic pump comprises: setting the second electronic pump as a destination node of the second set of measurements; receiving the second set of measurements from the first electronic pump at a third node of a mesh network, wherein the mesh network comprises the first electronic pump, the second electronic pump, and the third node; determining that the third node is not the destination node; and sending the second set of measurements from the third node (¶ [0064]: The BMS that serves building 10 includes a HVAC system 200. HVAC system 200 can include a plurality of HVAC devices (e.g., heaters, chillers, air handling units, pumps, fans, thermal energy storage, etc.) configured to provide heating, cooling, ventilation, or other services for building 10; ¶ [0150]: the first device 1402 and the second device 1404 may be communicably connected to each other via an interconnect 1410. In various embodiments, the interconnect may be any suitable wireless or wired network link, for example, such as Ethernet, fiber optics, wireless link, mesh link, and/or the like ...  when a device (e.g., the first device 1402 or the second device 1404) receives the packet on the interconnect 1410, the device extracts (or strips) the identifier from the packet (e.g., untags the packet) and uses the identifier to determine the appropriate destination (e.g., appropriate VLAN interface or port) to which to forward the packet; ¶ [0153]: the first virtual network channel 1404 may be used to communicate a first type of building management data (e.g., measured data) and the second virtual network channel 1404 may be used to communicate a second type of building management data (e.g., user defined data or control data, such as a temperature setpoint; ¶ [0154]: While FIG. 14 shows that each of the first and second devices 1402 and 1404 are embodied as a switch, the present disclosure is not limited thereto, and in various embodiments, each of the first and second devices 1402 and 1404 may be embodied as or include any suitable device, for example, such as gateway devices (e.g., the gateway 104 in FIG. 1), access point devices, modems, routers, any suitable wireless mesh network devices, BMS devices or other building equipment or devices (e.g., intelligent light fixtures, VAV units, or the like), IoT devices, a swarm of robots, or the like; ¶ [0155]: the mesh network 1500 may include a plurality of nodes 1502, 1504, 1506, and 1508, each configured to communicate via one or more available network channels 1510. For example, in some embodiments, the mesh network 1500 may include a first mesh node 1502, a second mesh node 1504, a third mesh node 1506, and an Nth mesh node 1508, where N is a natural number greater than 1). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Strudwicke in view of Grindeland by receives the measurement packet, extracting the identifier from the measurement packet (e.g., untags the packet), using the identifier to determine the appropriate destination BMS device (e.g., pump, etc.) to which to forward the packet in wireless mesh network of Hannon. The motivation would have been to remove the single point of failure without the need of having additional redundant devices or servers is desired (Hannon ¶ [0006]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Strudwicke et al. (US 2019/0187679) in view of Grindeland (US 2019/0356537) as applied to claim 1, and further in view of Shreve (US 2013/0240044).

Regarding claim 6, Strudwicke in view of Grindeland discloses all the subject matter of the claimed invention with the exception of wherein a pair of electronic pumps comprises the first electronic pump and the second electronic pump, and wherein changing the pump operation comprises: decreasing a pump flow rate of one of the pair of electronic pumps; and increasing a pump flow rate of the other of the pair of electronic pumps. Shreve from the same or similar fields of endeavor discloses wherein a pair of electronic pumps comprises the first electronic pump and the second electronic pump, and wherein changing the pump operation comprises: decreasing a pump flow rate of one of the pair of electronic pumps; and increasing a pump flow rate of the other of the pair of electronic pumps (¶ [0025]: The system controller 14 sends commands (step 150) to the valve drive 22 so that the gradient proportioning valve 26 delivers the mixture of the solvents with the desired mass composition to the pump system 34; Fig. 5, ¶ [0033]: ] A delivery rate, or flow rate, for each solvent is determined (step 240) so that the mass composition of the solvent mixture is the same as the mass composition at the reference temperature. The system controller 14 sends commands or control signals (step 250) to the pump drives 64 so that the pumps 68 adjust or maintain the flow rates of the solvents so that the solvent mixture has the same mass composition as the mixture at the reference temperature. Thus, as the flow rate of one solvent is increased, the flow rate of the other solvent is decreased accordingly so that the total volume of the solvents received at the column 54' from the pair of pumps 68 remains constant). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Strudwicke in view of Grindeland by increasing the flow rate of one solvent of a pump while decreasing the flow rate of the other solvent of the other pump sending commands to the respective valve drive so that total volume of the solvents received at the column from the pair of pumps remains constant of Shreve. The motivation would have been to maintain a desired mass composition of a mobile phase solvent regardless of the ambient temperature and temperature changes (Shreve ¶ [0006]).

Regarding claim 7, Strudwicke in view of Grindeland discloses all the subject matter of the claimed invention with the exception of wherein the first electronic pump and the second electronic pump are connected by a first pipe, and wherein changing the pump operation comprises changing a valve of the first electronic pump or the second electronic pump to re-direct fluid flow, and wherein re-direction of the fluid flow decreases fluid flow through the first pipe and increases fluid flow through a second pipe, and wherein the second pipe is connected to only one of the first electronic pump or the second electronic pump. Shreve from the same or similar fields of endeavor discloses wherein the first electronic pump and the second electronic pump are connected by a first pipe, and wherein changing the pump operation comprises changing a valve of the first electronic pump or the second electronic pump to re-direct fluid flow, and wherein re-direction of the fluid flow decreases fluid flow through the first pipe and increases fluid flow through a second pipe, and wherein the second pipe is connected to only one of the first electronic pump or the second electronic pump (¶ [0025]: The system controller 14 sends commands (step 150) to the valve drive 22 so that the gradient proportioning valve 26 delivers the mixture of the solvents with the desired mass composition to the pump system 34; Fig. 5, ¶ [0033]: ] A delivery rate, or flow rate, for each solvent is determined (step 240) so that the mass composition of the solvent mixture is the same as the mass composition at the reference temperature. The system controller 14 sends commands or control signals (step 250) to the pump drives 64 so that the pumps 68 adjust or maintain the flow rates of the solvents so that the solvent mixture has the same mass composition as the mixture at the reference temperature. Thus, as the flow rate of one solvent is increased, the flow rate of the other solvent is decreased accordingly so that the total volume of the solvents received at the column 54' from the pair of pumps 68 remains constant). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Strudwicke in view of Grindeland by increasing the flow rate of one solvent of a pump while decreasing the flow rate of the other solvent of the other pump sending commands to the respective valve drive so that total volume of the solvents received at the column from the pair of pumps remains constant of Shreve. The motivation would have been to maintain a desired mass composition of a mobile phase solvent regardless of the ambient temperature and temperature changes (Shreve ¶ [0006]).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Strudwicke et al. (US 2019/0187679) in view of Grindeland (US 2019/0356537) as applied to claim 1, and further in view of Poghosyan et al. (US 2021/0216860).

Regarding claim 13, Strudwicke discloses 
wherein determining whether the flow is in the anomalous state comprises determining an output using a neural network by (¶ [0132]: The comparison 606 may be, for example, performed using a machine learning algorithm (e.g. random forests, support vector machines, logistic regression, artificial neural networks, etc.)):
determining a category for a state of the flow based on the output value (¶ [0095]: This determination may, in its simplest form, be an operator adjusting the criteria and indicator values 212 based on personal judgement (e.g. using past experience) of the accuracy of the method 200. Alternatively, this determination may be performed using more complicated means, such as a machine learning process).
Strudwicke in view of Grindeland discloses all the subject matter of the claimed invention with the exception of providing the set of state representations as an input to an input layer of the neural network, wherein the input layer comprises a first set of neural network nodes; determining an output value using a second layer of the neural network based on an intermediate output of the input layer. Poghosyan from the same or similar fields of endeavor discloses providing the set of state representations as an input to an input layer of the neural network, wherein the input layer comprises a first set of neural network nodes; determining an output value using a second layer of the neural network based on an intermediate output of the input layer (Fig. 15, ¶ [0072]: The example neural network 1502 is mathematically represented by expression 1504. It includes an input layer of four nodes 1506, a first hidden layer 1508 of six nodes, a second hidden layer 1510 of six nodes, and an output layer 1512 of two nodes. As indicated by directed arrow 1514, data input to the input-layer nodes 1506 flows downward through the neural network to produce the final values output by the output nodes in the output layer 1512. The line segments, such as line segment 1516, interconnecting the nodes in the neural network 1502 indicate communications paths along which activations are transmitted from higher-level nodes to lower-level nodes. In the example feed-forward neural network, the nodes of the input layer 1506 are fully connected to the nodes of the first hidden layer 1508, but the nodes of the first hidden layer 1508 are only sparsely connected with the nodes of the second hidden layer 1510. Various different types of neural networks may use different numbers of layers, different numbers of nodes in each of the layers, and different patterns of connections between the nodes of each layer to the nodes in preceding and succeeding layers). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Strudwicke in view of Grindeland by providing data input to input-layer nodes flows downward through the neural network to produce the final values output by the output nodes in the output layer via hidden (or intermediate) layer(s) in a neural network of Poghosyan. The motivation would have been to provide accurate forecasting methods (Poghosyan ¶ [0096]).

Regarding claim 14, Strudwicke discloses 
wherein determining whether the flow is in the anomalous state comprises determining an output using a neural network by (¶ [0132]: The comparison 606 may be, for example, performed using a machine learning algorithm (e.g. random forests, support vector machines, logistic regression, artificial neural networks, etc.)):
determining a category for a state of the flow based on the first output value (¶ [0095]: This determination may, in its simplest form, be an operator adjusting the criteria and indicator values 212 based on personal judgement (e.g. using past experience) of the accuracy of the method 200. Alternatively, this determination may be performed using more complicated means, such as a machine learning process).
Strudwicke in view of Grindeland discloses all the subject matter of the claimed invention with the exception of providing a first state representation as an input to an input layer of the neural network, wherein the first state representation is associated with a first measurement that is obtained at a first time point, and wherein the first state representation is in the set of state representations; determining a first output value using a second layer of the neural network based on an intermediate output of the input layer; providing a second state representation and the first output value to the input layer of the neural network, wherein the second state representation is associated with a second measurement that is obtained at a second time point, and wherein the second time point is before the first time point. Poghosyan from the same or similar fields of endeavor discloses providing a first state representation as an input to an input layer of the neural network, wherein the first state representation is associated with a first measurement that is obtained at a first time point, and wherein the first state representation is in the set of state representations; determining a first output value using a second layer of the neural network based on an intermediate output of the input layer; providing a second state representation and the first output value to the input layer of the neural network, wherein the second state representation is associated with a second measurement that is obtained at a second time point, and wherein the second time point is before the first time point (Fig. 22, ¶ [0077]: A second type of neural network, referred to as a “recurrent neural network,” is employed to generate sequences of output vectors from sequences of input vectors. These types of neural networks are often used for natural-language applications in which a sequence of words forming a sentence are sequentially processed to produce a translation of the sentence, as one example. FIGS. 20A-B illustrate various aspects of recurrent neural networks. Inset 2002 in FIG. 20A shows a representation of a set of nodes within a recurrent neural network. The set of nodes includes nodes that are implemented similarly to those discussed above with respect to the feed-forward neural network 2004, but additionally include an internal state 2006. In other words, the nodes of a recurrent neural network include a memory component. The set of recurrent-neural-network nodes, at a particular time point in a sequence of time points, receives an input vector x 2008 and produces an output vector 2010. The process of receiving an input vector and producing an output vector is shown in the horizontal set of recurrent-neural-network-nodes diagrams interleaved with large arrows 2012 in FIG. 20A. In a first step 2014, the input vector x at time t is input to the set of recurrent-neural-network nodes which include an internal state generated at time t−1. In a second step 2016, the input vector is multiplied by a set of weights U and the current state vector is multiplied by a set of weights W to produce two vector products which are added together to generate the state vector for time t. This operation is illustrated as a vector function ƒ.sub.1 2018 in the lower portion of FIG. 20A. In a next step 2020, the current state vector is multiplied by a set of weights V to produce the output vector for time t 2022, a process illustrated as a vector function ƒ.sub.2 2024 in FIG. 20A. Finally, the recurrent-neural-network nodes are ready for input of a next input vector at time t+1, in step 2026). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Strudwicke in view of Grindeland by receiving, by the set of recurrent-neural-network nodes, at a particular time point in a sequence of time points, receives an input vector and produces an output vector of Poghosyan. The motivation would have been to provide accurate forecasting methods (Poghosyan ¶ [0096]).

Allowable Subject Matter
Claims 2, 3, 5, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466